Citation Nr: 1530674	
Decision Date: 07/17/15    Archive Date: 07/24/15

DOCKET NO.  15-02 182	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial increased (compensable) rating for pes planus, left foot.

2.  Entitlement to service connection for right foot osteoarthritis.

3.  Entitlement to service connection polyneuropathy, bilateral lower extremities, as secondary to service-connected pes planus, left foot.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

F. Yankey Counsel


INTRODUCTION

The Veteran served on active duty from November 1944 to July 1946.

This case comes before the Board of Veterans' Appeals (Board) on appeal of a November 2013 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issues of entitlement to service connection for polyneuropathy, bilateral lower extremities and entitlement to service connection for right foot osteoarthritis are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

The Veteran's pes planus, left foot has been manifested throughout the appeal period by severe pain on manipulation and use of the foot, decreased longitudinal arch height on weight bearing, and symptoms not relieved by built-up shoe or arch support.


CONCLUSION OF LAW

The criteria for a 10 percent rating for pes planus, left foot have been met as of May 2, 2013.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. 
§§ 4.7, 4.10, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5276, 5284 (2014). 



REASONS AND BASES FOR FINDING AND CONCLUSION

The appeal for an increased rating arises from disagreement with initial rating following the grant of service connection.  The courts have held that once service connection is granted the claim is substantiated, and additional Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2014) notice is not required; and any defect in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 (2007).

The United States Court of Appeals for Veterans Claims (Court) has elaborated that filing a notice of disagreement begins the appellate process, and any remaining concerns regarding evidence necessary to establish a more favorable decision with respect to downstream elements (such as an effective date) are appropriately addressed under the notice provisions of 38 U.S.C.A. §§ 5104 and 7105.  
Goodwin v. Peake, 22 Vet. App. 128 (2008).  Where a claim has been substantiated after the enactment of the VCAA, the appellant bears the burden of demonstrating any prejudice from defective VCAA notice with respect to the downstream elements.  Id.  There has been no allegation or evidence of prejudice.

The Duty to Assist

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his claim.  38 U.S.C.A. § 5103S; 38 C.F.R. 
§ 3.159(c), (d).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to his claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

VA has obtained records of treatment reported by the Veteran, including service treatment records and VA treatment records.  Additionally, the Veteran was provided a VA examination in July 2013 for his left and right foot disabilities.  There is no evidence or contention that there has been a change in the disabilities since the last examinations in July 2013. 

For the reasons set forth above, the Board finds that VA has complied with the VCAA's notification and assistance requirements.  The appeal is thus ready to be considered on the merits.

Legal Criteria

Disability evaluations are determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4 (2014).  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 (2014).

Each disability must be considered from the point of view of the Veteran working or seeking work.  38 C.F.R. § 4.2 (2014).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2014).

At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson, 
12 Vet. App. at 126.
Analysis

The Veteran's pes planus, left foot, is rated as noncompensable under 38 C.F.R. 
§ 4.71a, Diagnostic Code (DC) 5276.  This provision provides a 10 percent rating for moderate impairment with weight-bearing line over or medial to great toe, inward bowing of the tendo Achillis, pain on manipulation and use of the feet.  A 30 percent rating is warranted for severe impairment with objective evidence of marked deformity, pain on manipulation, and use accentuated, indication of swelling on use and characteristic callosities. The Board notes that Diagnostic Code 5284, governing foot injuries - other, is not applicable in the present case because the Veteran's service-connected condition, pes planus, is one of the foot condition specifically listed in 38 C.F.R. § 4.71a, and that to rate his pes planus under DC 5284 would constitute an impermissible rating by analogy. Copeland v. McDonald, No. 14-0929, ___ Vet.App. ___, 2015 WL 3903356, (Vet.App. June 25, 2015).

As noted above, a compensable (10 percent) rating under Diagnostic Code 5276 requires evidence of moderate pes planus, manifested by symptoms including weight-bearing line over or medial to great toe, inward bowing of the tendo Achilles, and pain on manipulation and use of the feet.  

The Veteran was afforded a VA examination in July 2013.  He complained of continuous foot and leg pain since surgery.  He also reported undergoing back surgery, which did not relieve the pain in his feet, and indicated that he continued to require foot support by way of orthotics as well as medication for his pain.  The examiner noted that there was accentuated pain on use of the foot.  There was no noted pain on manipulation, swelling, or characteristic calluses.  The examiner also noted that arch supports do not relieve the pain.  Extreme tenderness was not noted on the plantar surface of the foot.  There was decreased longitudinal arch height on weight bearing.  Marked deformity or pronation was not noted, and the weight bearing line did not fall over or medial to the great toe.  There was no inward bowing of the Achilles tendon or marked inward displacement and severe spasm of the Achilles tendon on manipulation.  The Veteran reported that he wears constant orthotics as an assistive device, in addition to occasionally using a wheelchair and cane, along with regular use of a walker.  All devices are used due to chronic pain due to his flat feet.

Initially, the Board notes that the July 2013 examination report shows that the Veteran's foot pain is not relieved by arch supports.  Therefore, a noncompensable evaluation for "mild" pes planus is not appropriate.  However, the examiner did find that there was accentuated pain on use of the foot, which is a symptom noted in the criteria for a 10 percent evaluation under Diagnostic Code 5276.  Therefore, resolving all doubt in the Veteran's favor, the Board finds that a 10 percent rating is warranted for the pes planus, left foot, under Diagnostic Code 5276.

In considering the appropriate disability rating, the Board has also considered the Veteran's statements that his pes planus is worse than the ratings he currently receives.  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

The Board also finds that a referral for an extraschedular evaluation, which is a component of a claim for an increased rating, is not warranted.  Bagwell v. Brown, 
9 Vet. App. 337, 339 (1996).  In this regard, the Court of Appeals for Veteran's Claims has clarified the analytical steps necessary to determine whether referral for such consideration is warranted.  See Thun v. Peake, 22 Vet. App. 111 (2008).  First, VA must first determine whether the available applicable schedular rating criteria are inadequate because they do not contemplate the Veteran's level of disability and symptomatology.  If the rating criteria are inadequate, VA must then determine whether the Veteran exhibits an exceptional disability picture indicated by other related factors such as marked interference with employment or frequent periods of hospitalization.  If such related factors are exhibited, then referral must be made to the Under Secretary for Benefits or the Director of the Compensation and Pension Service for extraschedular consideration.

In this case, the evidence does not indicate that Veteran's disability picture could not be adequately contemplated by the applicable schedular rating criteria discussed above.  Specifically, the symptoms related to his pes planus were applied to the applicable rating criteria, general counsel opinions, and case law.  Although the diagnostic codes in this case allow for higher ratings, the Board fully explained why the higher ratings were not warranted. 

Therefore, given that the applicable schedular rating criteria are more than adequate in this case, the Board need not consider whether the Veteran's disability picture includes exceptional factors, and referral for consideration of the assignment of a disability evaluation on an extraschedular basis is not warranted.  See Thun, 22 Vet. App. at 111; see also Bagwell v. Brown, 9 Vet. App. 337, 338-9 (1996); Floyd v. Brown, 9 Vet. App. 88, 96 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

ORDER

An initial rating of 10 percent for pes planus, left foot is granted.


REMAND

The law provides that VA shall make reasonable efforts to notify a claimant of the evidence necessary to substantiate a claim and requires VA to assist a claimant in obtaining that evidence.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. 
§ 3.159 (2014).  Such assistance includes providing the claimant a medical examination or obtaining a medical opinion when such an examination or opinion is necessary in order to make a decision on a claim.  38 U.S.C.A. §§ 5103, 5103A (West 2014); 38 C.F.R. § 3.159 (2014).

The Veteran was also examined for his bilateral polyneuropathy of the lower extremities during the July 2013 VA examination noted above.  The Veteran reported that he experienced back and leg pain while serving in the infantry during active duty as a radio operator, carrying approximately 60 pounds of radio equipment during combat in the Battle of the Bulge.  After his discharge, while working as a pharmacist, he had onset of severe back pain radiating into the bilateral lower extremities, posteriorly to the bilateral calves.  In 2008, he underwent a laminectomy for spinal stenosis with residual pain and discomfort in the back and legs that prevents him from standing for any length of time.  The examiner noted that the Veteran's service treatment records were involved in the fire at the NPRC, and his in-service complaints are not contained in the reconstructed record.

When giving his opinion on the etiology of the Veteran's bilateral lower extremity peripheral neuropathy, the examiner noted that the Veteran had responsibility for transporting radio equipment for his company on his back; the technology for this equipment at that time weighted about 60lbs per the Veteran's report; he served during combat in the Battle of the Bulge over all kinds of terrain, in all kinds of weather, which can cause traumatic injury progressing to degenerative joint and disc disease.  Furthermore, the Veteran's service treatment records were lost in a storage facility fire.  Nevertheless, the examiner opined that because there is no documentation of care for a back strain or injury in the service treatment records, the Veteran's bilateral lower extremity peripheral nerve disability was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  

However, the Board's inquiry does not end there.  The Board must consider all pertinent medical and lay evidence in making a determination as to service connection, and an examiner's opinion that finds a lack of nexus on the sole premise that there is no notation of treatment for the condition in service is inadequate.  Dalton v. Nicholson, 21 Vet.App. 23, 39-40 (2007).  Therefore, the Board finds that the opinion is inadequate for evaluation purposes.  

The examiner also opined that the polyneuropathy was not aggravated by the service-connected pes planus, but he did not give a rationale for this opinion. As such, the Board finds that the Veteran's claim of entitlement to service connection for polyneuropathy of the bilateral lower extremities must be remanded for another medical examination and opinion.  See McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The Board stresses that the examiner must also acknowledge and discuss the Veteran's assertions indicating that he developed back pain radiating into the lower extremities during service and that he has experienced a continuity of back pain radiating into the lower extremities since service.  Dalton v. Nicholson, 21 Vet. App. 23   (2007) (examination inadequate where examiner did not comment on Veteran's report of in-service injury and instead relied on absence of evidence in service medical records to provide negative opinion).

With regard to the diagnosed osteoarthritis of the right foot, the July 2013 VA examiner opined that as osteoarthritis can occur with normal aging, it is therefore, less likely than not, that it was incurred in or caused by the claimed in-service injury, event, or illness.  However, the Board notes that the examiner did not explain why he believed that it was more likely that the Veteran's osteoarthritis was a result of the normal aging process as opposed to an injury, event or illness in service.  Therefore, the Board finds that the opinion is incomplete and does not contain sufficient detail to fairly adjudicate the Veteran's claim of service connection.

VA regulations provide that where an examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  38 C.F.R. § 4.2 (2014).  Where the Board makes a decision based on an examination report which does not contain sufficient detail, remand is required "for compliance with the duty to assist by conducting a thorough and contemporaneous medical examination."  Goss v. Brown, 9 Vet.App. 109, 114 (1996); Stanton v. Brown, 5 Vet.App. 563, 569 (1993).  

As such, the Board finds that a remand for a new examination and medical opinion as to the etiology of the Veteran's right foot osteoarthritis is also necessary.  
38 U.S.C.A. § 5103A (d) (West 2014).

The Veteran is hereby notified that it is his responsibility to report for the examinations and to cooperate in the development of the case and that the consequences of failure to report for a VA examination without good cause may include denial of the claims.  38 C.F.R. § 3.655 (2014).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  Updated treatment records should be obtained and added to the claims folder/efolder.

2.  Following completion of the above, afford the Veteran a VA examination to determine the etiology of his current bilateral lower extremity polyneuropathy.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies, including X-rays and neurological testing, should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that any current bilateral lower extremity peripheral neuropathy originated while the Veteran was serving on active duty or is otherwise etiologically related to service. 

The examiner should also provide an opinion as to whether it is at least as likely as not (50 percent probability or more ) that any currently diagnosed bilateral lower extremity peripheral neuropathy was caused or aggravated (permanently worsened) by a service-connected disability, including the Veteran's service-connected pes planus, left foot.

A complete rationale should be given for all opinions and conclusions expressed. 

In making all determinations, the examiner is asked to address any documented in-service complaints as the possible onset of, or precursor to, any currently diagnosed lower extremity neuropathy-as well as the Veteran's complaints of back and leg pain in and since service.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians, and that his reports (lay observations) must be considered in formulating the requested opinion.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  Then, afford the Veteran a VA examination to determine the etiology of his current right foot osteoarthritis.  The claims folder must be made available to and reviewed by the examiner.  Any indicated studies, including X-rays, should be performed.

The examiner should provide an opinion as to whether it is at least as likely as not (50 percent probability or greater), that any current right foot osteoarthritis originated while the Veteran was serving on active duty or is otherwise etiologically related to service. 

A complete rationale should be given for all opinions and conclusions expressed. 


In making all determinations, the examiner is asked to address any documented in-service complaints as the possible onset of, or precursor to, any currently diagnosed right foot osteoarthritis-as well as the Veteran's complaints of foot pain in and since service.

The examiner is advised that the Veteran is competent to report symptoms and injuries, as well as diagnoses provided to him by physicians, and that his reports (lay observations) must be considered in formulating the requested opinion.  If the Veteran's reported history is discounted, the examiner should provide a reason for doing so.  A Veteran's statements may not be discounted solely on the basis of the lack of confirmation in the medical records.

If the examiner cannot provide an opinion without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  Ensure that the requested actions have been completed (to the extent possible) in compliance with this REMAND.  If the examination report is deficient, it must be returned to the examiner for necessary corrective action, as appropriate.

5.  Then readjudicate the claims for service connection.  If any benefit sought on appeal is not granted, the Veteran and his representative must be furnished a supplemental statement of the case and given an appropriate opportunity to respond.  The case should then be returned to the Board for further consideration, if otherwise in order.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


